447 F.2d 1376
UNITED STATES of America, Plaintiff and Appellee,v.Joseph Anthony DAVIS, Appellant.
No. 26415.
United States Court of Appeals, Ninth Circuit.
Aug. 12, 1971, Rehearing Denied Sept. 13, 1971.

Daniel Kannlen (argued), Somers & Kallen, Santa Monica, Cal., for appellant.
Elgin Edwards, Asst. U.S. Atty.  (argued), Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and KILKENNY, Circuit Judges, and POWELL, District judge.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
Davis contends that the implication of Gutknecht v. United States, 396 U.S. 295, 90 S. Ct. 506, 24 L. Ed. 2d 532, and other cases require a finding here that induction was accelerated because of his delinquency.  On the record, we think not.


3
United States v. Davis (9th Cir. 1970), 432 F.2d 1009; Misenhimer v. United States (9th Cir.  July 22, 1971) 71-1384; and United States v. Pennington (9th Cir. 1971), 439 F.2d 145, require affirmance.  We find United States v. Dobie, 444 F.2d 417 (4th Cir., 1971) distinguishable.


4
The mandate will issue now.